             1   Andrew A. Bao (SBN 247092)
                 aabao@ww.law
             2   WOLFE & WYMAN LLP
                 2301 Dupont Drive, Suite 300
             3   Irvine, California 92612-7531
                 Telephone: (949) 475-9200
             4   Facsimile: (949) 475-9203
             5   Attorneys for Defendant
                 EMERGENCY AND ACUTE CARE MEDICAL CORP.
             6
             7
             8                            UNITED STATES DISTRICT COURT
             9                      SOUTHERN DISTRICT OF CALIFORNIA
            10
            11   HECTOR FERNANDEZ, individually               CASE NO.: 3:21-CV-00841-BEN-RBB
                 and on behalf of all others similarly
            12   situated,                                    Assigned to Hon. Roger T. Benitez
                                                              Courtroom: 5A
            13               Plaintiff,
                                                              DEFENDANT, EMERGENCY AND
            14   v.                                           ACUTE CARE MEDICAL CORP.’S
                                                              NOTICE OF MOTION AND
            15   PROGRESSIVE MANAGEMENT                       MOTION TO DISMISS
                 SYSTEMS and EMERGENCY AND                    PLAINTIFF’S COMPLAINT
            16   ACUTE CARE MEDICAL CORP.,                    PURSUANT TO FRCP Rule 12(b)(6);
                                                              MEMORANDUM OF POINTS &
            17               Defendants.                      AUTHORITIES IN SUPPORT
                                                              THEREOF
            18
                                                              Date:      October 4, 2021
            19                                                Time:      10:30 a.m.
                                                              Courtroom: 5A
            20
                                                              Trial Date:   None Set
            21                                                Action Filed: April 30, 2021
            22
            23 TO THE CLERK OF THE ABOVE-ENTITLED COURT, ALL PARTIES AND
            24 THEIR RESPECTIVE ATTORNEYS OF RECORD:
            25        PLEASE TAKE NOTICE that on October 4, 2021 at 10:30 a.m., or soon
            26 thereafter as the matter may be heard in Courtroom 5A of the above-entitled Court,
            27 Defendant EMERGENCY AND ACUTE CARE MEDICAL CORP. (“EACMC”) will
            28 move the Court for an Order dismissing Plaintiff HECTOR FERNANDEZ’
                                                          1
                           DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT 3:21-CV-00841-BEN-RBB
4011369.1
             1 (“Plaintiff”) Complaint pursuant to Federal Rule of Civil Procedure Rule 12(b)(6).
             2         This Motion to Dismiss is based on this Notice, the attached Memorandum of
             3 Points and Authorities, the records and pleadings on file herein and such other evidence
             4 as may be presented.
             5
             6 DATED: September 1, 2021                WOLFE & WYMAN LLP
             7
             8                                         By:       /s/ Andrew A. Bao (SBN 247092)
                                                             ANDREW A. BAO
             9                                         Attorneys for Defendant
            10                                         EMERGENCY AND ACUTE CARE
                                                       MEDICAL CORP.
            11                                         E-mail: aabao@ww.law
            12
            13
            14
            15
            16
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28
                                                             2
                            DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT 3:21-CV-00841-BEN-RBB
4011369.1
             1                                  PROOF OF SERVICE
             2   STATE OF CALIFORNIA                    )
                                                    )   ss.
             3   COUNTY OF ORANGE                   )
             4   I, Kathleen S. Gambill, declare:
             5 I am employed in the County of Orange, State of California. I am over the age of 18
               and not a party to the within action. My business address is 2301 Dupont Drive, Suite
             6 300, Irvine, California 92612.

             7 On September 1, 2021, I served the document(s) described as DEFENDANT,
               EMERGENCY AND ACUTE CARE MEDICAL CORP.’S NOTICE OF
             8 MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
               PURSUANT TO FRCP RULE 12(b)(6); MEMORANDUM OF POINTS AND
             9 AUTHORITIES IN SUPPORT THEREOF on all interested parties in said action
               by placing a true copy thereof in a sealed envelope addressed as stated on the
            10 ATTACHED SERVICE LIST.

            11        BY MAIL: as follows:
            12              FEDERAL – I deposited such envelope in the U.S. Mail at Irvine,
                       California, with postage thereon fully prepaid.
            13
                      BY ELECTRONIC MAIL as follows: I hereby certify that I electronically
            14         transmitted the attached document(s) to the U.S. District Court using the
                       CM/ECF System for filing, service and transmittal of Notice of Electronic
            15         Filing to the CM/ECF registrants for this case. Upon completion of the
                       electronic transmission of said document(s), a receipt is issued to the serving
            16         party acknowledging receipt by ECF’s system, which will be maintained with
                       the original document(s) in our office.
            17
                      BY OVERNIGHT COURIER SERVICE as follows: I caused such envelope
            18         to be delivered by overnight courier service to the offices of the addressee. The
                       envelope was deposited in or with a facility regularly maintained by the
            19         overnight courier service with delivery fees paid or provided for.
            20        STATE I declare under penalty of perjury under the laws of the State of
                       California that the above is true and correct.
            21
                      FEDERAL I declare that I am employed in the offices of a member of the State
            22         Bar of this Court at whose direction the service was made.
            23         Executed on September 1, 2021, at Irvine, California.
            24                                                     /s/ Kathleen S. Gambill
                                                                   KATHLEEN S. GAMBILL
            25

            26

            27

            28


4011713.1
             1                                 SERVICE LIST
                   United States District Court of California, Southern District (San Diego)
             2   HECTOR FERNANDEZ v. PROGRESSIVE MANAGEMENT SYSTEMS, ET
                                                     AL.
             3                       Case No.: 3:21-cv-00841-BEN-RBB
                                           W&W File No. 1408-123
             4                            [Revised: August 27, 2021]
             5

             6   Helen Irene Zeldes, Esq.              Attorneys for Plaintiff, HECTOR
                 SCHONBRUN SEPLOW HARRIS               FERNANDEZ
             7   HOFFMAN & ZELDES, LLP
                 501 West Broadway, Suite 800          T: 619-400-4990
             8   San Diego, CA 92101                   Email: hzeldes@sshhzlaw.com

             9
                 Brittany L. Shaw, Esq.                Attorneys for Defendant
            10   1545 Hotel Circle South, Suite 150    PROGRESSIVE MANAGEMENT
                 San Diego, CA 92108                   SYSTEMS
            11
                                                       T: 619-758-1891
            12                                         F: 619-296-2013
                                                       Email: bshaw@sessions.legal
            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28


4011713.1
